                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      CR 18-41-GF-BMM

                     Plaintiff,
        vs.

BRIAN DOUGLAS EAGLE,

                     Defendant.

      On August 30, 2018, the undersigned granted Defendant, Brian Eagle’s

(Eagle) Motion for a Psychiatric Exam in open court, (Doc. 48). On October 29,

2018, the Court received notice from Bret Dorethy, Acting Warden at Metropolitan

Detention Center, Los Angeles, California, where Eagle is being evaluated,

requesting a 15-day extension of the evaluation.

      Accordingly, IT IS ORDERED that a 15-day extension of the evaluation of

Eagle is GRANTED. The study period will begin on November 5, 2018 and the

final report submitted to the Court no later than November 26, 2018.

      DATED this 7th day of November, 2018.
